Carroll, J.
There was evidence that the plaintiff was injured while leaving a crowded car on which she was a passenger, *474at the Park Street subway station in Boston. As she reached the door at the rear end of the car, she took hold of the side rail with her right hand, “the force of the passengers behind me coming along . . . pushed me with such force I lost my grip on the rail and fell on the concrete pavement.” The conductor was “ at the rear of the car in his usual place,” and “ kept saying, ‘ Step lively, step lively.’ ”
It is settled law in this Commonwealth that a street Railway company is not at fault in failing to prevent passengers from crowding as they leave or enter its cars in the customary way. This is one of the incidents of such travel and it is not of itself evidence of negligence. When there is evidence of boisterous or disorderly conduct which should have been foreseen and guarded against, the jury may find the carrier to be negligent if it failed to prevent it; but there are no such facts in the case at bar. All that appears is that the passengers in their haste to leave the car, crowded against the plaintiff in such a manner that she fell to the ground. On these facts there was no evidence of the defendant’s negligence to go to the jury. Seale v. Boston Elevated, Railway, 214 Mass. 59. MacGilvray v. Boston Elevated Railway, 229 Mass. 65. Knowles v. Boston Elevated Railway, 233 Mass. 347. See Moulton v. Boston Elevated Railway, 236 Mass. 234, 236. It was not negligent for the conductor to urge the passengers to “ step lively.” As was said in Willworth v. Boston Elevated Railway, 188 Mass. 220, 222, “ The nature of the business in which the defendant is engaged and the convenience of its passengers who cannot afford an unnecessary loss of time justify efforts to make the transfers at stations quickly.” Hawes v. Boston Elevated Railway, 192 Mass. 324. Hogan v. Boston Elevated Railway, 195 Mass. 313. Nor was the conductor negligent, in failing to prevent passengers from crowding as they left the car. There was no reason to expect anything unusually dangerous at the time, and it is not shown that the passengers were disorderly or unruly or acting in such a manner as to call for any interference by the defendant or its agents. Willworth v. Boston Elevated Railway, supra. Seale v. Boston Elevated Railway, supra. MacGilvray v. Boston Elevated Railway, supra. Knowles v. Boston Elevated Railway, supra.
The trial judge was right in directing a verdict for the defendant.,

Judgment on the verdict.